Citation Nr: 1829146	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for organic heart disease (also claimed as arteriosclerotic heart disease and heart condition)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserve from February 1986 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This rating decision denied reopening, in pertinent part, the organic heart disease issue. 

In May 2011, the Board remanded the issue on appeal. After further development, the matter was returned to the Board.

In January 2014, the Board denied reopening the issue. 

In October 2014, in a joint motion to remand (JMR), the Court of Appeals for Veteran's Claims (the Court) remanded the issue because the Board failed to consider the Veteran's statements.

In December 2014, the Board remanded the issue on appeal.

In January 2016, the Board found that no new and material evidence had been submitted and denied reopening the claim for service connection organic heart disease.

In February 2016, the Court vacated the Board's December 2014 decision.

In August 2016, in a JMR, the Court vacated the part of the January 2016 Board decision that denied reopening the organic heart issue.

In a November 2016 decision, the Board remanded the organic heart disease issue for further development.
The Veteran testified in a March 2011 hearing.  A transcript of the hearing is of record.  The Veteran was notified in a September 2015 letter that the Veterans Law Judge that conducted that hearing is no longer with the Board.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim

In September 2017, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the September 2017 remand directives, and no further development is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The evidence of record is against a finding that the Veteran has a heart disability that is related to an injury or disease sustained during service. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At this juncture, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Service Connection

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his heart condition is a result of his ACDUTRA service. Following a review of the record and the Veteran's contentions, the Board finds that service connection for a heart condition is not warranted.

April 1986 service treatment records (STRs) indicate treatment and subsequent resolution for symptoms of chest pain, pleural pericarditis and bronchitis.  

An October 1995 VA Heart examination indicated objective findings of a normal cardiovascular system. 

A December 1996 VA Heart examination indicated findings of a normal cardiovascular system. 

December 2011 private treatment records from Lexington Clinic indicate treatment for hypertension.

November 2017 Private medical records from Dr. W. M., MD. dated from the 1990's through July 2017 reflect first a history of hypertension, followed later in the 2000's by coronary artery disease.  

In November 2017, the Veteran attended VA heart conditions examination. The examiner diagnosed arteriosclerotic heart disease. He opined that the claimed condition of organic heart disease was less likely as not incurred in or causes by the claimed in-service injury, event, or illness. The rationale provided was: 

Organic heart disease is a broad term and is believed to define a clinical condition where an individual's heart does not optimally function due to a deformity or inflammation. In this individual's case, his in-service physicians believed he had an episode of inflammation of the sac that surrounds the heart (pericardium). This was sequelae of his protracted viral respiratory illness, while he was in Army Reserve active duty for training (ACDUTRA), in 1986. However, an in-service echocardiogram did not show any heart deformity, or a functional deficit, or any fluid around the heart to indicate a severe inflammatory process. The condition he did have was a source of transient chest pain from coughing and his respiratory illness. This chest pain was not in any way related to coronary artery disease or arteriosclerosis, as they are completely unrelated conditions. Technically, because his heart function was not affected by the inflammatory process of pleuropericarditis, He did not have an in-service diagnosis of organic heart disease. In addition, he has not had any diagnosis of organic heart disease at any time during his VBA [appeal] period, since September 2008. His medical records do not show any evidence of a diagnosis of credible occlusive heart disease until 2017. This would not be a surprising diagnosis considering his family history, his diabetes, and hyperlipidemia. However, this diagnosis was rendered some 31 years after his Army Reserve ACDUTRA discharge. It would have no medical association with his former pleuropericarditis. Thus, it is less likely than not that his current arteriosclerosis was incurred in or caused by the claimed ACDUTRA in-service injury, event or illness.

The Board finds the November 2017 VA examiner opinion to be highly probative, as it reflects review of all the Veteran's medical records, to include his service treatment records and private treatment records from Dr. W.M.  The Veteran has not submitted a medical opinion in favor of his claim, and against the reasoned conclusions of the November 2017 VA examiner.

The Board has considered the Veteran's lay assertions as to the etiology of his heart condition.  Although the Veteran is competent to attest to his experiences, he is not competent in these circumstances to opine as to the etiology of his heart condition.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  The Board finds the opinion of the November 2017 examiner to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that his current disability is related to service.  

In sum, the evidence deemed most probative by the Board, specifically the November 2017 medical opinion, demonstrates that the Veteran's heart condition did not manifest in service, or indeed for many years thereafter.  The examiner provided a rationale for the opinion proffered and it is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 


ORDER


Entitlement to service connection for organic heart disease (also claimed as arteriosclerotic heart disease and heart condition) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


